
	

113 S2495 IS: One Percent Spending Reduction Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2495
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Enzi (for himself, Mr. Paul, Mr. Rubio, Mr. Risch, Mr. Barrasso, Mr. Vitter, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To prevent a fiscal crisis by enacting legislation to balance the Federal budget through reductions
			 of discretionary and mandatory spending.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 One Percent Spending Reduction Act of 2014.
		
			2.
			Congressional
			 findings and purpose
			
				(a)
				Findings
				Congress finds the following:
				
					(1)
					The fiscal crisis
			 faced by the Federal Government demands immediate action.
				
					(2)
					The dramatic
			 growth in spending and debt in recent years threatens our economic and
			 national
			 security:
					
						(A)
						Federal spending
			 has grown from 18 percent of GDP in 2001 to over 20 percent of GDP in
			 2014.
					
						(B)
						Total Federal debt
			 exceeds $17,000,000,000,000 and is projected to increase each year over
			 the
			 next 10 years.
					
						(C)
						Without action,
			 the Federal Government will continue to run massive deficits in the next
			 decade
			 and total Federal debt will rise to $27,000,000,000,000 by 2024.
					
						(D)
						Interest payments
			 on this debt will soon rise to the point where balancing the budget as a
			 matter
			 of policy is beyond the reach of Congress.
					
					(3)
					Due to recent tax
			 hikes, Federal revenues are scheduled to rise to approximately 18 percent
			 of
			 GDP, inline with the average of about 18 percent of GDP
			 over
			 the past 40 years.
				
					(4)
					Absent reform, the
			 growth of Social Security, Medicare, Medicaid, and other health-related
			 spending will overwhelm all other Federal programs and consume all
			 projected
			 tax revenues.
				
				(b)
				Purpose
				The
			 purpose of this Act is to address the fiscal crisis by—
				
					(1)
					acting quickly to
			 balance the Federal budget and eliminate the parade of deficits and
			 ballooning
			 interest payments;
				
					(2)
					achieving balance
			 by reducing spending one percent per year until spending equals projected
			 long-term revenues; and
				
					(3)
					reforming
			 entitlement programs to ensure long-term fiscal stability and balance.
				
			3.
			Establishment and
			 enforcement of spending caps
			
				(a)
				Outlay
			 caps
				The Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended by
			 inserting after
			 section 253
			 the following:
				
					
						253A.
						Establishing
				outlay caps
						
							(a)
							Outlay
				caps
							In this section, the
				term outlay cap means:
							
								(1)
								Fiscal year
				2015
								For fiscal year 2015, the aggregate outlays (less net
				interest payments) shall be
			 $3,774,000,000,000, less one
				percent.
							
								(2)
								Fiscal year
				2016
								For fiscal year 2016,
				the aggregate outlays (less net interest payments) shall
				be the amount computed under paragraph (1), less one percent.
							
								(3)
								Fiscal year
				2017
								For fiscal year 2017,
				the aggregate outlays (less net interest payments) shall
				be the amount computed under paragraph (2), less one percent.
							
								(4)
								Fiscal year 2018
				and subsequent fiscal years
									(A)
									In generalFor fiscal year 2018 and
				each fiscal year thereafter, the aggregate outlays shall be 18
			 percent of the
				gross domestic product for that fiscal year, as estimated by the
			 Office of Management and Budget
			 prior to March
				of the previous fiscal year.
								
									(B)
									LimitationNotwithstanding subparagraph (A), for any
				fiscal year beginning with fiscal year 2019, the aggregate
			 projected outlays
				may not be less than the aggregate projected outlays for the
			 preceding fiscal
				year.
								
							(b)
							Sequestration
							
								(1)
								In
				general
								
									(A)
									Excess
				spending
									Not later than 45 calendar days after the beginning of a
				fiscal year, the Office of Management and Budget shall prepare and
			 the President shall order a sequestration to eliminate any
			 excess outlay
				amount.
								
									(B)
									Definitions
									
										(i)
										Fiscal years 2015 through 2017For each of fiscal years
				2015 through 2017 and for purposes of this subsection, the term excess
				outlay amount means the amount by which total projected Federal outlays
				(less net interest payments) for a fiscal year exceeds the outlay
			 cap for that
				fiscal year.
									
										(ii)
										Fiscal year 2018
				and subsequent fiscal yearsFor fiscal year
				2018 and each  fiscal year thereafter and for purposes of this
			 subsection, the
				term excess outlay amount means the amount by which total
				projected Federal outlays for a fiscal year exceeds the outlay cap
			 for that
				fiscal year.
									
								(2)
								Sequestration
								
									(A)
									CBO preview reportOn August 15 of
				each year, the Congressional Budget Office shall issue a
			 sequestration preview report as
			 described in
				section 254(c)(4).
								
									(B)
									OMB preview reportOn August 20 of
				each year, the Office of Management and Budget shall issue a
			 sequestration preview report as
			 described in
				section 254(c)(4).
								
									(C)
									Final reportOn October 31 of
				each year, the Office of Management and Budget shall issue its
			 final sequestration report as
			 described in
				section 254(f)(3). It shall be accompanied by a Presidential order
			 detailing
				uniform spending reductions equal to the excess outlay amount as
			 defined in
				this section.
								
									(D)
									ProcessThe reductions
				shall generally follow the process set forth in sections 253 and
			 254, except as
				provided in this section.
								
								(3)
								Congressional
				action
								If the August 20 report by the Office of Management and Budget projects a sequestration, the
				Committee on the Budget of the Senate and the Committee on the
			 Budget
			 of the House of Representatives may
			 report a
				resolution directing committees of their House to change the
			 existing law to
			 achieve the
				spending reductions outlined in the August 20 report necessary to
			 meet the
				outlay limits.
							
							(c)
							No exempt
				programs
							Section 255 and section 256 shall not apply to this
				section or any sequestration order issued under this section,
			 except that payments for net interest (budget function
			 900) shall be
				exempt from the spending reductions under sequestration.
						
							(d)
							Look
				back
							If, after November 14, a bill resulting in outlays for the
				fiscal year in progress is enacted that causes excess outlays, the
			 excess
				outlay amount for the next fiscal year shall be increased by the
			 amount or
				amounts of that
				breach.
						.
			
				(b)
				Conforming
			 amendments to BBEDCA
				
					(1)
					Sequestration
			 preview reports
					Section 254(c)(4) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 904(c)(4)) is amended to
			 read as follows:
					
						
							(4)
							Outlay cap
				sequestration reports
							The
				preview reports shall set forth for the budget year estimates for
			 the
				following:
							
								(A)
								(i)
									For each of budget years
				2015 through 2017, the aggregate projected outlays (less net
			 interest
				payments), less one percent.
								
									(ii)
									For budget year 2018 and each
				subsequent budget year, the estimated gross domestic product (GDP)
			 for that
				budget year.
								
								(B)
								The amount of
				reductions required under section 253A.
							
								(C)
								The sequestration
				percentage necessary to achieve the required reduction under
			 section
				253A.
							.
				
					(2)
					Final
			 sequestration reports
					Section 254(f)(3) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 904(f)(3)) is amended
			 to read as follows:
					
						
							(3)
							Outlay caps
				sequestration reports
							The
				final reports shall contain all the information required in the
			 outlay cap
				sequestration preview reports. In addition, these reports shall
			 contain, for
				the budget year, for each account to be sequestered, estimates of
			 the baseline
				level of sequestrable budgetary resources and resulting outlays and
			 the amount
				of budgetary sources to be sequestered and result in outlay
			 reductions. The
				reports shall also contain estimates of the effects on outlays on
			 the
				sequestration of each outyear for direct spending
				programs.
						.
				
				(c)
				Enforcement
				Title III of the Congressional Budget Act
			 of 1974 (2 U.S.C. 631 et seq.) is amended by adding after section 315 the
			 following:
				
					
						316.
						Enforcement
				procedures
						
							(a)
							Outlay
				caps
							It shall not be in order
				in the House of Representatives or the Senate to consider any bill,
			 joint
				resolution, amendment, amendment between the Houses, or conference
			 report that includes any
			 provision that
				would cause the most recently reported, current outlay cap set
			 forth in section
				253A of the Balanced Budget and Emergency Deficit Control Act of
			 1985 to be
				breached.
						
							(b)
							Waiver or
				suspension
							
								(1)
								In the
				Senate
								The provisions of this section may be waived or suspended
				in the Senate only by the affirmative vote of two-thirds of the
			 Members, duly
				chosen and sworn.
							
								(2)
								In the
				House
								The provisions of this section may be waived or suspended
				in the House of Representatives only by a rule or order proposing
			 only to waive
				such provisions by an affirmative vote of two-thirds of the
			 Members, duly
				chosen and sworn.
							
							(c)
							Point of order
				protection
							In the House, it shall not be in order to consider a
				rule or order that waives the application of paragraph (2) of
			 subsection
				(b).
						
							(d)
							Motion To
				suspend
							It shall not be in order for the Speaker to entertain a
				motion to suspend the application of this section under clause 1 of
			 rule
				XV.
						.
			
			4.
			Conforming
			 amendments
			The table of
			 contents set forth in—
			
				(1)
				section 1(b) of
			 the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Enforcement
				procedures.
					
					;
				and
				(2)
				section 250(a) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after the
			 item
			 relating to section 253 the following new item:
				
					
						Sec. 253A. Establishing outlay
				caps.
					
					.
			
			5.
			Effective
			 date
			This Act and the
			 amendments made by this Act shall apply to fiscal year 2015 and each
			 fiscal year thereafter, including any reports and calculations required
			 for implementation
			 in
			 fiscal year 2015.
		
